Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT, dated as of November 19, 2007 (this
“Agreement”), is by and between ENER1, INC., a Florida corporation (the
“Company”), and each entity that is named on Exhibit A hereto. Each such entity,
together with its successors and permitted assigns, is referred to herein as an
“Investor”, and all such entities, together with their successors and permitted
assigns, are collectively referred to herein as the “Investors”.

A. The Company wishes to sell to each Investor, and each Investor wishes to
purchase from the Company, upon the terms and subject to the conditions set
forth in this Agreement, (i) the number of shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock”), set forth opposite such
Investor’s name on Exhibit A and (ii) a warrant in the form attached hereto as
Exhibit B, exercisable into the number of shares of Common Stock set forth
opposite such Investor’s name on Exhibit A (each, a “Warrant” and, collectively,
the “Warrants”). The shares of Common Stock to be sold and purchased pursuant to
this Agreement are sometimes referred to herein as the “Shares” and the shares
of Common Stock issuable under the Warrants are sometimes referred to herein as
the “Warrant Shares”. The Shares, the Warrants and the Warrant Shares are
sometimes referred to herein as the “Securities”.

B. The Company has agreed to effect the registration of the Shares and the
Warrant Shares for resale by the holders thereof under the Securities Act of
1933 (as amended, and the rules and regulations promulgated thereunder, the
“Securities Act”), pursuant to a Registration Rights Agreement in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”).

C. The sale of the Shares and the Warrants by the Company to each Investor will
be effected in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”) under the Securities Act.

In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and each Investor hereby agree as follows:

1. PURCHASE AND SALE OF SHARES; DEFINITIONS.

1.1 Closing. Upon the terms and subject to the satisfaction (or waiver by the
appropriate party) of the conditions set forth herein, the Company agrees to
sell, and each Investor agrees to purchase, the number of Shares set forth
opposite such Investor’s name on Exhibit A and a Warrant for the purchase price
set forth opposite such Investor’s name on Exhibit A (the “Purchase Price”). The
date on which the closing of such purchase and sale occurs (the “Closing”) is
hereinafter referred to as the “Closing Date”. The Closing will be deemed to
occur at the offices of Mazzeo Song LLP, 708 Third Avenue, 19th Floor, New York,
New York 10017 when (A) this Agreement and the other Transaction Documents have
been executed and delivered by the Company and each Investor, (B) each of the
conditions to the Closing described in this Agreement has been satisfied or
waived as specified therein, and (C) payment of each Investor’s Purchase Price
has been made by wire transfer of immediately available funds against delivery
of the Shares and Warrant being purchased by such Investor hereunder.

1.2 Certain Definitions. When used herein, the terms below shall have the
respective meanings indicated:

“Affiliate” means, as to any Person (the “subject Person”), any other Person
(a) that directly or indirectly through one or more intermediaries controls or
is controlled by, or is under direct or indirect common control with, the
subject Person, (b) that directly or indirectly beneficially owns or holds ten
percent (10%) or more of any class of voting equity of the subject Person, or
(c) ten percent (10%) or more of the voting equity of which is directly or
indirectly beneficially owned or held by the subject Person. For the purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.

“Board of Directors” means the Company’s board of directors.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Principal Market is closed or on which banks in the City of New York are
required or authorized by law to be closed.

“Closing” and “Closing Date” have the respective meanings specified in
Section 1.1 of this Agreement.

“Commission” means the Securities and Exchange Commission and any successor
agency or organization.

“Common Stock” has the meaning specified in the recitals to this Agreement.

“Company Subsidiary” means a Subsidiary of the Company.

“Disclosure Documents” means all SEC Documents filed with the Commission at
least three (3) Business Days prior to the Execution Date.

“Effective Date” has the meaning specified in the Registration Rights Agreement.

“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Securities” means (i) securities purchased under this Agreement;
(ii) shares of Common Stock issued upon exercise of the Warrants; (iii) shares
of Common Stock issuable or issued to (x) employees, consultants or directors
from time to time upon the exercise of options, in such case granted or to be
granted in the discretion of the Board of Directors pursuant to one or more
stock option plans or restricted stock plans in effect as of the Closing Date or
adopted after the Closing Date by the Board of Directors, and (y) vendors
pursuant to warrants or options to purchase Common Stock that are outstanding on
the date hereof or issued hereafter, provided such issuances are approved by the
Board of Directors; (iv) shares of Common Stock issued in connection with any
stock split, stock dividend or recapitalization of the Company; (v) shares of
Common Stock issued in connection with any convertible securities, warrants or
other rights to receive Common Stock that are outstanding on the Closing Date;
(vi) shares of Common Stock issued to Persons with whom the Company is entering
into a joint venture, acquisition, strategic alliance or other commercial
relationship in connection with the operation of the Company’s business and not
for the purpose of raising equity capital and (vii) shares of Common Stock and
Warrants that are issued to one or more Persons during the period of ten
(10) Business Days following the Closing Date on terms that are substantially
similar to, or more advantageous to the Company than, the terms of the purchase
and sale by the Investors under this Agreement.

“Execution Date” means the date of this Agreement.

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in (i) opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements of the
Financial Accounting Standards Board and (iii) interpretations of the Commission
and the staff of the Commission. Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.

“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity or agency exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including, without limitation, any stock exchange, securities
market or self-regulatory organization.

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.

“Information Statement” has the meaning specified in Section 3.7 of this
Agreement.

“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.

“Investor Party” has the meaning specified in Section 4.10 of this Agreement.

“Lien” means, with respect to any Property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such Property (including,
without limitation, any conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing).

“Material Adverse Effect” means an effect on (i) the consolidated business,
properties, assets, operations, results of operations or financial condition of
the Company and the Company Subsidiaries taken as a whole, or (ii) the ability
of the Company to perform its obligations under this Agreement or the other
Transaction Documents that, in any such case, is material and adverse.

“Material Contracts” means, as to the Company and the Company Subsidiaries, any
agreement required pursuant to Item 601 of Regulation S-B or Item 601 of
Regulation S-K, as applicable, promulgated under the Securities Act to be filed
as an exhibit to any report, schedule, registration statement or definitive
proxy statement filed or required to be filed by the Company with the Commission
under the Exchange Act or any rule or regulation promulgated thereunder, and any
and all amendments, modifications, supplements, renewals or restatements
thereof.

“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.

“Principal Market” means the principal exchange, market or quotation system on
which the Common Stock is listed, traded or quoted.

“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).

“Purchase Price” has the meaning specified in Section 1.1.

“Registration Rights Agreement” has the meaning specified in the recitals to
this Agreement.

“Regulation D” has the meaning specified in the recitals to this Agreement.

“Rule 144” means Rule 144 under the Securities Act or any successor provision.

“SEC Documents” means all reports, forms, schedules, registration statements and
definitive proxy statements filed by the Company with the Commission.

“Securities Act” has the meaning specified in the recitals of this Agreement.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or by such Person and one or more of
its Subsidiaries.

“Transaction Documents” means (i) this Agreement, (ii) the Warrants, (iii) the
Registration Rights Agreement and (iv) any other agreement or instrument
executed and delivered by or on behalf of the Company at the Closing in
connection with the transactions contemplated by this Agreement.

1.3 Usage and Other Definitional Provisions. All definitions contained in this
Agreement are equally applicable to the singular and plural forms of the terms
defined. The words “hereof”, “herein” and “hereunder” and words of similar
import contained in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.

2. REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR.

Each Investor (with respect to itself only) hereby represents and warrants to
the Company and agrees with the Company that, as of the Execution Date:

2.1 Authorization; Enforceability. Such Investor is duly and validly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization as set forth opposite such Investor’s name on
Exhibit A, with the requisite corporate power and authority to purchase the
Shares to be purchased by it hereunder and to execute and deliver this Agreement
and the other Transaction Documents to which it is a party. This Agreement
constitutes, and upon the execution and delivery thereof, each other Transaction
Document to which such Investor is a party will constitute, such Investor’s
valid and legally binding obligation, enforceable in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.

2.2 Accredited Investor; No Public Sale or Distribution. Such Investor (i) is an
“accredited investor” as that term is defined in Rule 501 of Regulation D,
(ii) was not formed or organized for the specific purpose of making an
investment in the Company, and (iii) is acquiring the Securities being purchased
by it solely for its own account and not with a present view to the public
resale or distribution of all or any part thereof, except pursuant to sales that
are registered under, or exempt from the registration requirements of, the
Securities Act; provided, however, that in making such representation, such
Investor does not agree to hold such Securities for any minimum or specific term
and reserves the right to sell, transfer or otherwise dispose of the Securities
at any time in accordance with the provisions of this Agreement and with federal
and state securities laws applicable to such sale, transfer or disposition.

2.3 Information. The Company has, prior to the Execution Date, provided such
Investor with information regarding the business, operations and financial
condition of the Company and the Company Subsidiaries and has, prior to the
Execution Date, granted to such Investor the opportunity to ask questions of and
receive answers from representatives of the Company, including its officers,
directors, employees and agents, concerning the Company in order to enable such
Investor to make an informed decision with respect to its investment in the
Securities. Such Investor has such knowledge and experience in business and
financial matters so as to enable it to understand the risks of and form an
investment decision with respect to its investment in the Shares. Such Investor
understands that its investment in the Securities involves a high degree of
risk, and represents that it can bear the economic risk of a total loss of its
investment in the Securities. Such Investor has sought such accounting, legal,
and tax advice that it has considered necessary to make an informed investment
decision with respect to its purchase of the Securities.

2.4 Limitations on Disposition. Such Investor acknowledges that, except as
provided in the Registration Rights Agreement, the Securities have not been and
are not being registered under the Securities Act and may not be transferred or
resold without registration under the Securities Act or unless pursuant to an
exemption therefrom.

2.5 Legend. Such Investor understands that the certificates representing the
Securities may bear at issuance a restrictive legend in substantially the
following form:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws, and may not be offered for sale or sold unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with respect thereto, or an exemption from registration
under the Securities Act and applicable state securities laws is available in
connection with such offer or sale.”

Notwithstanding the foregoing, such Investor and the Company agree that, as long
as (A) the resale or transfer of any of the Securities has been made pursuant to
an effective registration statement, (B) such Securities have been sold pursuant
to Rule 144, subject to receipt by the Company of customary documentation
reasonably acceptable to the Company in connection therewith, or (C) such
Securities are eligible for resale under Rule 144(k) or any successor provision,
such Securities shall be issued without any legend or other restrictive language
and, with respect to outstanding Securities upon which such legend is stamped,
the Company shall instruct its transfer agent to issue replacement Securities
without such legend to the holder upon request (but in no event later than the
third (3rd) Business Day following such request).

2.6 Reliance on Exemptions. Such Investor understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations and
warranties of such Investor set forth in this Section 2 in order to determine
the availability of such exemptions and the eligibility of such Investor to
acquire the Securities. Such Investor acknowledges that it did not purchase the
Securities based upon any advertisement in any publication of general
circulation.

2.7 Non-Affiliate Status; Common Stock Ownership. Such Investor is not an
Affiliate of the Company or of any other Investor and is not acting in
association or concert with any other Person in regard to its purchase of the
Securities or otherwise in respect of the Company. Such Investor’s investment in
the Securities is not for the purpose of acquiring, directly or indirectly,
control of, and it has no intent to acquire or exercise control of, the Company
or to influence the decisions or policies of the Board of Directors.

2.8 Fees. Such Investor has not agreed to pay any compensation or other fee,
cost or related expenditure to any underwriter, broker, agent or other
representative in connection with the transactions contemplated hereby.

2.9 No Conflicts. The execution and performance of this Agreement and the other
Transaction Documents to which it is a party do not conflict in any material
respect with any agreement to which such Investor is a party or is bound, any
court order or judgment applicable to such Investor, or the organizational
documents of such Investor, except for such conflicts which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Company or the ability of such Purchaser to perform its
obligations hereunder..

2.10 No Governmental Review. Such Investor understands that no federal or state
agency or any other Governmental Authority has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of an investment in the Securities nor have such authorities passed upon the
accuracy of any information provided to such Investor or made any findings or
determinations as to the merits of the offering of the Securities.

2.11 Residency. Such Investor is a resident of the jurisdiction set forth
opposite its name on Exhibit A.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to each Investor and agrees with each Investor that, as of the
Execution Date:

3.1 Organization, Good Standing and Qualification. Each of the Company and the
Company Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization and has
all requisite power and authority to carry on its business as now conducted.
Each of the Company and the Company Subsidiaries is duly qualified to transact
business and is in good standing in each jurisdiction in which it conducts
business except where the failure so to qualify has not had or would not
reasonably be expected to have a Material Adverse Effect.

3.2 Authorization; Consents. The Company has the requisite corporate power and
authority to enter into and perform its obligations under the Transaction
Documents, and to issue and sell the Securities to the Investors in accordance
with the terms hereof. All corporate action on the part of the Company by its
officers, directors and shareholders necessary for the authorization, execution
and delivery of, and the performance by the Company of its obligations under,
the Transaction Documents has been taken, and no further consent or
authorization of the Company, the Board of Directors, shareholders or any other
Person (other than such approval as may be required under the Securities Act and
applicable state laws in respect of the Registration Rights Agreement) is
required. The Board of Directors has determined that the sale and issuance of
the Securities, and the consummation of the other transactions contemplated
hereby and by the other Transaction Documents, are in the best interests of the
Company.

3.3 Enforcement. This Agreement has been duly executed and delivered by the
Company and, at the Closing, the Company will have duly executed and delivered
each of the other Transaction Documents. This Agreement constitutes and, as of
the Closing, each of the other Transaction Documents to which the Company is a
party will constitute, the valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.

3.4 Valid Issuance. The Shares are duly authorized and, at the Closing, shall be
duly and validly issued, fully-paid and non-assessable, free and clear of any
Liens imposed by or through the Company. The Warrants are duly authorized and,
at the Closing, shall be duly and validly issued, free and clear of any Liens
imposed by or through the Company. The Warrant Shares are duly authorized and,
upon exercise of the Warrants, shall be duly and validly issued, fully-paid and
non-assessable, free and clear of any Liens imposed by or through the Company.
Assuming the accuracy of each Investor’s representations contained herein, the
issuance and sale of the Securities under this Agreement will not require
registration under the Securities Act and will be effected in compliance with
all applicable federal and state securities laws.

3.5 No Conflict. Neither the Company nor any Company Subsidiary is in violation
of any provisions of its charter, bylaws or any other governing document.
Neither the Company nor any Company Subsidiary is in violation of or in default
(and no event has occurred which, with notice or lapse of time or both, would
constitute a default) under any provision of any Material Contract to which it
is a party or by which it or any of its Property is bound, or in violation of
any provision of any Governmental Requirement applicable to the Company or any
Company Subsidiary, except for any violation or default that has not had or
would not reasonably be expected to have a Material Adverse Effect. The
(i) execution, delivery and performance of this Agreement and the other
Transaction Documents and (ii) consummation of the transactions contemplated
hereby and thereby (including without limitation, the issuance of the
Securities) will not (x) result in any violation of any provisions of the
Company’s charter, bylaws or any other governing document or in a default under
any provision of any Material Contract to which the Company or Company
Subsidiary is a party or by which it or any of its Property is bound, (y) result
in any violation of any provision of any Governmental Requirement applicable to
the Company or Company Subsidiary or (z) conflict with or constitute, with or
without the passage of time and giving of notice, either a default under any
such provision, instrument or contract or an event which results in the creation
of any Lien upon any assets of the Company or of any Company Subsidiary.

3.6 Disclosure Documents. The Company is subject to the reporting requirements
of the Exchange Act and, the Company has filed with the Commission all SEC
Documents that the Company was required to file with the Commission on or after
December 31, 2006. The Company is not aware of any event occurring or expected
to occur on or prior to the Closing Date (other than the transactions effected
hereby) that would require the filing of, or with respect to which the Company
intends to file, a Form 8-K after the Closing. Each SEC Document filed on or
after December 31, 2006, as of the date of the filing thereof with the
Commission (or if amended or superseded by a filing prior to the Execution Date,
then on the date of such amending or superseding filing), complied in all
material respects with the requirements of the Securities Act or Exchange Act,
as applicable, and, as of the date of such filing (or if amended or superseded
by a filing prior to the Execution Date, then on the date of such filing), such
SEC Document did not, contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. All documents required to be filed as exhibits to the SEC
Documents filed on or after December 31, 2006 have been filed as required.
Except as set forth in the Disclosure Documents, the Company has no liabilities,
contingent or otherwise, other than liabilities incurred in the ordinary course
of business which, under GAAP, are not required to be reflected in the financial
statements included in the Disclosure Documents and which, individually or in
the aggregate, are not material to the consolidated business or financial
condition of the Company and the Company Subsidiaries taken as a whole. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission with respect thereto. Such financial statements have been prepared in
accordance with GAAP consistently applied at the times and during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may exclude footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company as of the dates thereof and the results of its operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end adjustments). The Company will prepare the financial statements
to be included in any reports, schedules, registration statements and definitive
proxy statements that the Company is required to file or files with the
Commission after the date hereof in accordance with GAAP (except in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements).

3.7 Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (a) 750,000,000 shares of Common Stock (not including
200,000,000 additional shares that have been approved by the Company’s
controlling shareholder and will constitute authorized capital stock upon the
filing of a preliminary Information Statement with the Commission, the
distribution of the final Information Statement (the “Information Statement”) to
the Company’s shareholders, and the filing of an amendment to the Company’s
Articles of Incorporation with the Secretary of State of the State of Florida),
of which as of the date hereof, 557,479,837 are issued and outstanding, 525,000
shares are reserved for issuance pursuant to the Company’s incentive
compensation employee and stock purchase plans and 61,112,500 shares are
reserved for issuance pursuant to securities exercisable or exchangeable for, or
convertible into, shares of Common Stock, and (b) 180,000 shares of Series B
preferred stock, $0.01 par value per share, of which as of the date hereof, none
are issued and outstanding. All of such outstanding shares have been validly
issued and are fully paid and non-assessable. Except as disclosed in the
Disclosure Documents: (i) none of the Company’s capital stock is subject to
preemptive rights or any other similar rights or any Liens suffered or permitted
by the Company; (ii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, or exercisable or exchangeable for,
any capital stock of the Company or any of the Company Subsidiaries, or
contracts, commitments, understandings or arrangements by which the Company or
any of the Company Subsidiaries is or may become bound to issue (x) additional
capital stock of the Company or any of the Company Subsidiaries or (y) options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of the Company
Subsidiaries; (iii) there are no agreements or arrangements under which the
Company or any of the Company Subsidiaries is obligated to register the resale
of any of their securities under the Securities Act (except pursuant to the
Registration Rights Agreement); (iv) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares; and (v) the Company does not have any stock appreciation
rights, “phantom stock” plans or agreements, shareholder agreements or any
similar plan or agreement.

3.8 No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of the Company Subsidiaries or Affiliates, nor any Person acting on its or
their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Securities. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for Persons engaged by any Investor) relating to or arising out of the
transactions contemplated hereby. Except as set forth on Schedule 3.8, the
Company has not engaged any placement agent or other agent in connection with
the sale of the Securities.

3.9 No Integrated Offering. Neither the Company, nor any of the Company
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
made any offers or sales of any security or solicited any offers to buy any
security under circumstances that would require registration of any of the
Securities under the Securities Act or cause the offering of the Securities to
be integrated with prior offerings by the Company for purposes of the Securities
Act or any other applicable Governmental Requirement. Neither the Company, nor
any of the Company Subsidiaries or Affiliates, nor any Person acting on its or
their behalf, will take any action or steps referred to in the preceding
sentence that would require registration of any of the Securities under the
Securities Act or cause the offering of the Securities to be integrated with
other offerings.

3.10 Application of Takeover Protections; Rights Agreement. The Company and the
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s organizational documents or the laws
of the State of Florida which is or could become applicable solely as a result
of the transactions contemplated by this Agreement, including, without
limitation, the Company’s issuance of the Securities and any Investor’s
ownership of the Securities.

3.11 Financial Condition; Taxes; Litigation.

3.11.1 The financial condition of each of the Company and each Company
Subsidiary is, in all material respects, as described in the Disclosure
Documents, except for changes in the ordinary course of business and normal
year-end adjustments that are not, in the aggregate, materially adverse to the
consolidated business or financial condition of the Company and the Company
Subsidiaries taken as a whole. Since the date of the Company’s most recent
financial statements contained in the Disclosure Documents, there has been no
(i) material adverse change to the business, operations, properties, financial
condition or results of operations of the Company and the Company Subsidiaries
taken as a whole since the date of the most recent financial statements
contained in the Disclosure Documents or (ii) change by the Company in its
accounting principles, policies and methods except as required by changes in
GAAP.

3.11.2 Except as set forth on Schedule 3.11.2, each of the Company and the
Company Subsidiaries has prepared in good faith and duly and timely filed all
tax returns required to be filed by it and such returns are complete and
accurate in all material respects, and has paid all taxes required to have been
paid by it, except for taxes that it reasonably disputes in good faith or the
failure of which to pay has not had or would not reasonably be expected to have
a Material Adverse Effect. Neither the Company nor any Company Subsidiary has
any liability with respect to taxes that accrued on or before the date of the
most recent balance sheet of the Company included in the Disclosure Documents in
excess of the amounts accrued with respect thereto that are reflected on such
balance sheet.

3.11.3 Neither the Company nor any Company Subsidiary is the subject of any
pending or, to the Company’s knowledge, threatened inquiry, investigation or
administrative or legal proceeding by the Internal Revenue Service, the taxing
authorities of any state or local jurisdiction, the Commission, any state
securities commission or other Governmental Authority.

3.11.4 There is no material claim, litigation or administrative proceeding
pending, or, to the Company’s knowledge, threatened or contemplated, against the
Company or any Company Subsidiary, or against any current officer, director or
employee of the Company or any such Company Subsidiary in connection with such
Person’s employment therewith. Neither the Company nor any Company Subsidiary is
a party to or subject to the provisions of, any order, writ, injunction,
judgment or decree of any court or Government Authority which has had or would
reasonably be expected to have a Material Adverse Effect.

3.12 Intellectual Property. The Company and the Company Subsidiaries own, free
and clear of claims or rights or any other Person, with full right to use, sell,
license, sublicense, dispose of, and bring actions for infringement of, or, to
the knowledge of the Company, have acquired licenses or other rights to use, all
Intellectual Property necessary for the conduct of their respective businesses
as presently conducted (other than with respect to software which is generally
commercially available and open source software which may be subject to one or
more “general public” licenses), except for Intellectual Property as to which
the failure to own or license would not reasonably be expected to have a
Material Adverse Effect. The business of the Company and the Company
Subsidiaries as presently conducted and the production, marketing, licensing,
use and servicing of any products or services of the Company and the Company
Subsidiaries do not, to the knowledge of the Company, infringe or conflict with
any patent, trademark, copyright, or trade secret rights of any third parties or
any other Intellectual Property of any third parties in any material respect.
Neither the Company nor any Company Subsidiary has received written notice from
any third party asserting that any Intellectual Property owned or licensed by
the Company or the Company Subsidiaries, or which the Company or any Company
Subsidiary otherwise has the right to use, is invalid or unenforceable by the
Company or such Company Subsidiary and, to the Company’s knowledge, there is no
valid basis for any such claim (whether or not pending or threatened). All
licenses or other agreements under which the Company or any Company Subsidiary
is granted Intellectual Property rights (excluding licenses to use software that
is generally commercially available) are in full force and effect and, to the
Company’s knowledge, there is no material default by any party thereto. The
Company and the Company Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of their respective Intellectual
Property rights.

3.13 Environment. Except as disclosed in the Disclosure Documents, the Company
and the Company Subsidiaries have no liabilities under any Environmental Law,
nor, to the Company’s knowledge, do any factors exist that are reasonably likely
to give rise to any such liability, affecting any of the properties owned or
leased by the Company or any Company Subsidiary that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Company Subsidiary has violated any
Environmental Law applicable to it now or previously in effect, other than such
violations or infringements that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Material Adverse Effect.

3.14 Foreign Corrupt Practices. Neither the Company, nor any of the Company
Subsidiaries or Affiliates, nor any Person acting on its or their behalf, has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity, (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee, or (iii) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

3.15 Money Laundering. The operations of the Company and the Company
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, and other applicable
money laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit, proceeding or
inquiry by or before any Governmental Authority involving the Company or any of
the Company Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

3.16 OFAC. Neither the Company nor any Company Subsidiary nor, to the knowledge
of the Company, any director, officer, agent, employee or affiliate of the
Company or any Company Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not, directly or indirectly, use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any Company Subsidiary, joint venture partner or other Person, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

3.17 Sarbanes-Oxley Act; Internal Controls and Procedures. The Company is in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002, as amended, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the Effective Date. The
Company maintains internal accounting controls, policies and procedures, and
such books and records, as are reasonably designed to provide reasonable
assurance that (i) all transactions to which the Company or any Company
Subsidiary is a party or by which it is bound are effected by a duly authorized
employee or agent of the Company, supervised by and acting within the scope of
the authority granted by the Company’s senior management and/or by the Board of
Directors; (ii) the recorded accounting of the Company’s consolidated assets is
compared with existing assets at regular intervals; and (iii) all transactions
to which the Company or any Company Subsidiary is a party, or by which its
properties are bound, are recorded (and such records maintained) in accordance
with all Governmental Requirements and as may be necessary or appropriate to
ensure that the financial statements of the Company are prepared in accordance
with GAAP.

3.18 Employee Matters. Neither the Company nor any of the Company Subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union. No executive officer of the Company or any of the Company Subsidiaries
(as defined in Rule 501(f) of the Securities Act) has notified the Company or
any Company Subsidiary that such officer intends to leave the Company or any
such Company Subsidiary or otherwise terminate such officer’s employment with
the Company or any such Company Subsidiary. No executive officer of the Company
or any of the Company Subsidiaries is, to the Company’s knowledge, in violation
of any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not, to the Company’s knowledge, subject the
Company or any of the Company Subsidiaries to any liability with respect to any
of the foregoing matters. The Company and the Company Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

3.19 Insurance. The Company maintains insurance for itself and the Company
Subsidiaries in such amounts and covering such losses and risks as are
reasonably sufficient and customary in the businesses in which the Company and
the Company Subsidiaries are engaged. As of the date hereof and as of the
Closing Date, no notice of cancellation has been received for any of such
policies and the Company is in compliance in all material respects with all of
the terms and conditions thereof. The Company has no reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue to conduct its business as currently conducted without a
significant increase in cost.

3.20 Property. Except as disclosed in the Disclosure Documents, the Company and
the Company Subsidiaries have good and marketable title in fee simple to all
real property and good and marketable title to all personal property owned by
them which is material to the business of the Company and the Company
Subsidiaries, in each case, except as disclosed in the Disclosure Documents,
free and clear of all Liens, encumbrances and defects except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of the
Company Subsidiaries. Any real property and facilities held under lease by the
Company and any of the Company Subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and the Company Subsidiaries.

3.21 Regulatory Permits. The Company and the Company Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to have any such certificate, authorization
or permit would not have a Material Adverse Effect, and neither the Company nor
any Company Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

3.22 Transactions with Interested Persons. Except as disclosed in the Disclosure
Documents, no officer, director or employee of the Company or any Company
Subsidiary is or has made any arrangements with the Company or any Company
Subsidiary to become a party to any transaction with the Company or any Company
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

3.23 Customers and Suppliers. The relationships of the Company and the Company
Subsidiaries with their respective customers and suppliers are maintained on
commercially reasonable terms. To the Company’s knowledge, no customer or
supplier of the Company or any Company Subsidiary has any plan or intention to
terminate its agreement with the Company or such Company Subsidiary, which
termination would reasonably be expected to have a Material Adverse Effect.

3.24 Accountants. Malone & Bailey, PC, which has rendered an audit opinion with
respect to the consolidated financial statements of the Company as of
December 31, 2006, is a “registered public accounting firm” within the meaning
of Section 3(a)(59) of the Exchange Act.

3.25 Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed.

3.26 U.S. Real Property Holding Corporation. The Company is not, nor has ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended.

3.27 Investment Company. Neither the Company nor the Company Subsidiaries is or,
after giving effect to the offering and sale of the Shares and the application
of the proceeds thereof, will become an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for an investment company,
within the meaning of the Investment Company Act of 1940, as amended.

3.28 Exchange Act Registration; OTCBB Eligibility. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to the Company’s knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company is
eligible for the continued quotation of the Common Stock on the OTC Bulletin
Board, and is not aware of any circumstance or event that would reasonably be
expected to result in the suspension of the quotation of the Common Stock on the
OTC Bulletin Board.

3.29 Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, taken, directly or indirectly, any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company.

3.30 No Other Agreements. The Company has not, directly or indirectly, entered
into any agreement with or granted any right to any Investor relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents, except as expressly set forth in the Transaction Documents.

3.31 Disclosure. The representations, warranties and written statements
contained in this Agreement and the other Transaction Documents and in the
certificates, exhibits and schedules delivered to such Investor by the Company
pursuant to this Agreement and the other Transaction Documents, do not contain
any untrue statement of a material fact, and do not omit to state a material
fact required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the
circumstances under which they were made. Neither the Company nor any Person
acting on its behalf or at its direction has provided such Investor with
material non-public information other than the terms of the transactions
contemplated hereby. Following the issuance of a press release in accordance
with Section 4.1(c) of this Agreement, to the Company’s knowledge, such Investor
will not possess any material non-public information concerning the Company that
was provided to such Investor by the Company or its agents or representatives.
The Company acknowledges that such Investor is relying on the representations,
acknowledgments and agreements made by the Company in this Agreement in making
trading and other decisions concerning the Company’s securities.

              4.   COVENANTS OF THE COMPANY AND EACH INVESTOR.      
 
    4.1     The Company agrees with each Investor that the Company will:

(a) file a Form D with respect to the Securities issued at the Closing as and
when required under Regulation D and provide a copy thereof to such Investor
promptly upon request;

(b) at or prior to the Closing, take such action as the Company reasonably
determines upon the advice of counsel is necessary to qualify the sale of the
Securities pursuant to this Agreement under applicable state or “blue-sky” laws
or obtain an exemption therefrom, and shall promptly provide evidence of any
such action to such Investor at such Investor’s request; and

(c) (i) on or prior to 8:30 a.m. (eastern time) on the Business Day following
the Closing Date, issue a press release disclosing the material terms of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby, and (ii) on or prior to 5:00 p.m. (eastern time) on the
Business Day following the Closing Date, file with the Commission a Current
Report on Form 8-K disclosing the material terms of and including as exhibits
this Agreement and the other Transaction Documents.

4.2 Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities for working capital and general corporate purposes.

4.3 Conduct of Business. The business of the Company and the Company
Subsidiaries shall not be conducted in violation of any Governmental
Requirement, except where such violations would not result, either individually
or in the aggregate, in a Material Adverse Effect.

4.4 Reporting Status. During the period beginning on the Closing Date and ending
on the second anniversary of the Closing Date, the Company shall timely file all
reports required to be filed with the Commission pursuant to the Exchange Act,
and the Company shall not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.

4.5 Limitations on Disposition of Securities by Investors. No Investor shall
sell, transfer, assign or dispose of any Securities, unless:

(a) there is then in effect an effective registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or

(b) such Investor has notified the Company in writing of any such disposition,
and furnished the Company with an opinion of counsel, reasonably satisfactory to
the Company, that such disposition will not require registration of such
Securities under the Securities Act; provided, however, that no such opinion of
counsel will be required (A) if the sale, transfer, assignment or disposition is
made to an Affiliate of such Investor, (B) if the sale, transfer, assignment or
disposition is made pursuant to Rule 144 and such Investor provides the Company
with evidence reasonably satisfactory to the Company that the proposed
transaction satisfies the requirements of Rule 144, (C) if such Securities are
eligible for resale under Rule 144(k) or any successor provision or (D) if in
connection with a bona fide pledge or hypothecation of any Securities under a
margin arrangement with a broker-dealer or other financial institution (provided
that such opinion shall be required in connection with the sale of any such
Securities by such broker-dealer or other financial institution following such
Investor’s default under any such margin arrangement.

4.6 Use of Investor Name. Except as may be required by applicable law and/or
this Agreement, the Company shall not use, directly or indirectly, any
Investor’s name or the name of any of its Affiliates in any advertisement,
announcement, press release or other similar communication unless it has
received the prior written consent of such Investor for the specific use
contemplated or as otherwise required by applicable law or regulation.

4.7 Quotation on Principal Market. The Company shall maintain its eligibility
for continued quotation of the Common Stock on the OTC Bulletin Board. Neither
the Company nor any of the Company Subsidiaries shall take any action which
would be reasonably expected to result in the suspension of the quotation of the
Common Stock on the OTC Bulletin Board.

4.8 No Integrated Offering. None of the Company, the Company Subsidiaries, any
of their Affiliates, or any Person acting on their behalf shall, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, which will be integrated with the sale of the Shares in a
manner which would require the registration of the Shares under the Securities
Act or require stockholder approval under the rules and regulations of the
Principal Market, and the Company will take all action that is appropriate or
necessary to assure that its offerings of other securities will not be
integrated with the offering of the Shares contemplated by this Agreement for
purposes of the Securities Act and the rules and regulations of the Principal
Market.

4.9 Issuance Limitations. During the period beginning on the Execution Date and
ending on the ninetieth (90th) following the Closing Date, the Company shall not
issue, sell or exchange, or agree or obligate itself to issue, sell or exchange
or reserve, agree to or set aside for issuance, sale or exchange, (1) any shares
of Common Stock, (2) any other equity security of the Company, including without
limitation shares of preferred stock, (3) any other security of the Company
which by its terms is convertible into or exchangeable or exercisable for any
equity security of the Company, or (4) any option, warrant or other right to
subscribe for, purchase or otherwise acquire any such security described in the
foregoing clauses (1) through (3); provided, however, that the foregoing shall
not apply to any Excluded Security.

4.10 Information Statement. The Company will file an Information Statement with
the Commission within five (5) Business Days following the Closing Date.

4.11 Indemnification of Investors. The Company will indemnify and hold each
Investor and its directors, managers, officers, shareholders, members, partners,
employees and agents (each, an “Investor Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Investor
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents, (b) any violation of a
Governmental Requirement applicable to the Company, or (c) any action instituted
against an Investor, or any of them or their respective Affiliates, by any
shareholder of the Company who is not an Affiliate of such Investor, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Investor’s representation,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Investor may have with any such shareholder or any
violations by such Investor of state or federal securities laws or any conduct
by such Investor which constitutes fraud, gross negligence, willful misconduct
or malfeasance). If any action shall be brought against any Investor Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Investor Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing. Any Investor Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Investor Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time following such Investor Party’s written request that it do so, to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Investor
Party. The Company will not be liable to any Investor Party under this Agreement
(i) for any settlement by an Investor Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (ii) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to such Investor Party’s wrongful actions or omissions, or gross
negligence or to such Investor Party’s breach of any of the representations,
warranties, covenants or agreements made by such Investor in this Agreement or
in the other Transaction Documents.

5. CONDITIONS TO CLOSING.

5.1 Conditions to each Investor’s Obligations at the Closing. Each Investor’s
obligations to effect the Closing, including, without limitation, its obligation
to purchase the Securities set forth opposite its name on Exhibit A, are
conditioned upon the fulfillment (or waiver by such Investor in its sole and
absolute discretion) of each of the following events as of the Closing Date, and
the Company shall use commercially reasonable efforts to cause each of such
conditions to be satisfied:



  5.1.1   the representations and warranties of the Company set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, such representation or warranty shall be true and correct in all material
respects as of that particular date);



  5.1.2   the Company shall have complied with or performed in all material
respects all of the agreements, obligations and conditions set forth in this
Agreement and in the other Transaction Documents that are required to be
complied with or performed by the Company on or before the Closing;



  5.1.3   the Company shall have delivered to such Investor (i) an opinion of
New York counsel for the Company, dated as of the Closing Date, in the form
attached hereto as Exhibit D-1, and (ii) an opinion of Florida counsel for the
Company, dated as of the Closing Date, in the form attached hereto as
Exhibit D-2;



  5.1.4   the Company shall have executed and delivered to such Investor a
certificate representing the Shares and the original Warrant being purchased by
such Investor at the Closing;



  5.1.5   the Company shall have executed and delivered to such Investor the
Registration Rights Agreement;



  5.1.6   the Company shall have delivered to such Investor a certificate,
signed by the Secretary or an Assistant Secretary of the Company, attaching
(i) the articles of incorporation and by-laws of the Company and (ii)
resolutions passed by the Board of Directors authorizing the transactions
contemplated hereby and by the other Transaction Documents, and certifying that
such documents are true and complete copies of the originals and have not been
amended or superseded, it being understood that such Investor may rely on such
certificate as a representation and warranty of the Company made herein;



  5.1.7   there shall have occurred no material adverse change in the Company’s
consolidated business or financial condition since the date of the Company’s
most recent financial statements contained in the Disclosure Documents; and



  5.1.8   there shall be no injunction, restraining order or decree of any
nature of any court or Governmental Authority of competent jurisdiction that is
in effect that restrains or prohibits the consummation of the transactions
contemplated hereby and by the other Transaction Documents.

5.2 Conditions to Company’s Obligations at the Closing. The Company’s
obligations to effect the Closing with an Investor are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:



  5.2.1   the representations and warranties of such Investor set forth in this
Agreement and in the other Transaction Documents to which it is a party shall be
true and correct in all material respects as of such date as if made on such
date (except that to the extent that any such representation or warranty relates
to a particular date, such representation or warranty shall be true and correct
in all material respects as of that date);



  5.2.2   such Investor shall have complied with or performed all of the
agreements, obligations and conditions set forth in this Agreement that are
required to be complied with or performed by such Investor on or before the
Closing;



  5.2.3   there shall be no injunction, restraining order or decree of any
nature of any court or Governmental Authority of competent jurisdiction that is
in effect that restrains or prohibits the consummation of the transactions
contemplated hereby and by the other Transaction Documents;



  5.2.4   such Investor shall have executed each Transaction Document to which
it is a party and shall have delivered the same to the Company; and



  5.2.5   such Investor shall have tendered to the Company the Purchase Price
for the Securities being purchased by it at the Closing by wire transfer of
immediately available funds.

6. MISCELLANEOUS.

6.1 Survival; Severability. The representations, warranties, covenants and
indemnities made by the parties herein and in the other Transaction Documents
shall survive the Closing notwithstanding any due diligence investigation made
by or on behalf of the party seeking to rely thereon. In the event that any
provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision; provided that in such case the
parties shall negotiate in good faith to replace such provision with a new
provision which is not illegal, unenforceable or void, as long as such new
provision does not materially change the economic benefits of this Agreement to
the parties.

6.2 Successors and Assigns, Assignment. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and permitted assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. An Investor may assign its
rights and obligations hereunder in connection with any private sale or transfer
of the Securities in accordance with the terms hereof, as long as, as a
condition precedent to such transfer, the transferee executes an acknowledgment
agreeing to be bound by the applicable provisions of this Agreement, in which
case the term “Investor” shall be deemed to refer to such transferee as though
such transferee were an original signatory hereto. The Company may not assign
its rights or obligations under this Agreement except in connection with the
merger or sale of substantially all of the assets of the Company.

6.3 No Reliance. Each party acknowledges that (i) it has such knowledge in
business and financial matters as to be fully capable of evaluating this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, (ii) it is not relying on any advice or representation of
any other party in connection with entering into this Agreement, the other
Transaction Documents or such transactions (other than the representations made
in this Agreement or the other Transaction Documents), (iii) it has not received
from any other party any assurance or guarantee as to the merits (whether legal,
regulatory, tax, financial or otherwise) of entering into this Agreement or the
other Transaction Documents or the performance of its obligations hereunder and
thereunder, and (iv) it has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent that it
has deemed necessary, and has entered into this Agreement and the other
Transaction Documents based on its own independent judgment and, if applicable,
on the advice of such advisors, and not on any view (whether written or oral)
expressed by any other party.

6.4 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor hereunder are several and not joint with the obligations of the
other Investors hereunder, and no Investor shall be responsible in any way for
the performance of the obligations of any other Investor hereunder. The Company
acknowledges and agrees that nothing contained herein or in any other
Transaction Document, and no action taken by any Investor pursuant hereto or
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or a “group” as
described in Section 13(d) of the Exchange Act, or create a presumption that the
Investors are in any way acting in concert with respect to such obligations or
the transactions contemplated by this Agreement. Each Investor has been
represented by its own separate counsel in connection with the transactions
contemplated hereby, shall be entitled to protect and enforce its rights,
including without limitation rights arising out of this Agreement or the other
Transaction Documents, individually, and shall not be required to join any other
Investor as an additional party in any proceeding for such purpose.

6.5 Injunctive Relief. The Company acknowledges and agrees that a breach by it
of its obligations hereunder will cause irreparable harm to each Investor and
that the remedy or remedies at law for any such breach will be inadequate and
agrees, in the event of any such breach, in addition to all other available
remedies, such Investor shall be entitled to seek an injunction restraining any
breach and requiring immediate and specific performance of such obligations
without the necessity of showing economic loss or the posting of any bond.

6.6 Governing Law; Jurisdiction; Waiver of Jury Trial. (a) This Agreement shall
be governed by and construed under the laws of the State of New York applicable
to contracts made and to be performed entirely within the State of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City and County of New York for the
adjudication of any dispute hereunder or any other Transaction Document or in
connection herewith or therewith or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

(b) Each party to this Agreement acknowledges and agrees that any dispute or
controversy that may arise under this Agreement or the other Transaction
Documents is likely to involve complicated and difficult issues and, therefore,
each party hereby irrevocably and unconditionally waives any right such party
may have to a trial by jury in respect of any litigation directly or indirectly
arising out of or relating to this agreement, or the breach, termination or
validity of this Agreement or the other Transaction Documents, or the
transactions contemplated hereby or thereby. Each party to this Agreement
certifies and acknowledges that (i) no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver, (ii) each
such party understands and has considered the implications of this waiver,
(iii) each such party makes this waiver voluntarily, and (iv) each such party
has been induced to enter into this agreement by, among other things, the mutual
waivers and certifications in this Section 6.6(b).

6.7 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument. An executed
counterpart of this Agreement may be delivered by verifiable facsimile
transmission or by email in a suitable electronic format.

6.8 Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

6.9 Notices. Any notice, demand or request required or permitted to be given by
the Company or the Investor pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day, (ii) on the next Business Day after timely
delivery to an overnight courier and (iii) on the Business Day actually received
if deposited in the U.S. mail (certified or registered mail, return receipt
requested, postage prepaid), addressed as follows:

If to the Company:

 
Ener1, Inc.
c/o Ener1 Group, Inc.
5 Penn Plaza
23rd Floor
New York, New York 10001
Attn:Chief Executive Officer
Tel:(212) 920-3500
Fax: (212) 920-3510
with a copy (which shall not constitute notice) to:

      Mazzeo Song LLP
708 Third Avenue
19th Floor
New York, New York 10017

Tel:
Fax:
  (212) 599-0700
(212) 599-8400

and if to any Investor, to such address for such Investor as shall appear
opposite such Investor’s name on Exhibit A. Any party hereto may change its
address for notice by sending notice in accordance with this Section 6.9.

6.10 Expenses. Each of the Company and each Investor shall pay all costs and
expenses that it incurs in connection with the negotiation, execution, delivery
and performance of this Agreement or the other Transaction Documents.

6.11 Entire Agreement; Amendments. This Agreement and the other Transaction
Documents constitute the entire agreement between the parties with regard to the
subject matter hereof and thereof, superseding all prior agreements or
understandings, whether written or oral, between or among the parties. Except as
expressly provided herein, neither this Agreement nor any term hereof may be
amended except pursuant to a written instrument executed by the Company and by
the Investors holding a majority of the aggregate number of the Shares and the
Warrant Shares (assuming for such purpose the full exercise of the Warrants)
then held by all of the Investors. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

[Signature Pages Follow]

1

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

ENER1, INC.

                  By:   _______________________________
 
  Name:        
 
  Title:         [INVESTOR]
        By:   _____________________
 
  By:     —  
 
          Name:
 
          Title: [INVESTOR]
        By:   _____________________
 
  By:     —  
 
          Name:
 
          Title: [INVESTOR]
        By:   _____________________
 
  By:     —  
 
          Name:
 
          Title:

2

Exhibit A to the
Securities Purchase Agreement

SCHEDULE OF INVESTORS

                                                                               
              Legal             Jurisdiction of           Number of Warrant    
      Representative’s Investor Name   Address for Notices   Residence   Number
of Shares   Shares   Purchase Price   Address
 
                                          Schulte Roth &
 
                                          Zabel LLP
 
                                          919 Third Avenue
 
  c/o Lehman Brothers                                   New York, New York
 
  Inc.                                      10022  
 
  399 Park Avenue, 9th                                   Attn: Eleazer N.
 
  Floor                                   Klein, Esq.
 
  New York, NY 10022                                   Phone:
 
  Attn: Eric                                     212-756-2000  
LBI Group Inc.
  Salzman/Jaime Ogden   NY     4,000,000       3,600,000     $ 2,000,000    
Fax: 212-593-5955
 
                                               
 
  2309 Santiago Drive                                        
 
  Newport Beach, CA                                        
The Quercus Trust
    92660     CA     20,000,000       18,000,000     $ 10,000,000          
 
                                               
 
  One Ferry Building                                        
 
  Suite 255                                        
 
  San Francisco, CA                                        
 
    94111                                          
 
  Attn: Adam Epstein                                        
Enable Growth
  Phone: 415-677-1579                                        
Partners LP
  Fax:     415-677-1580   CA     2,850,000       2,565,000     $ 1,425,000      
   
 
                                               
 
  One Ferry Building                                        
 
  Suite 255                                        
 
  San Francisco, CA                                        
 
    94111                                          
Pierce Diversified
  Attn: Adam Epstein                                        
Strategy Master
  Phone: 415-677-1579                                        
Fund LLC
  Fax:     415-677-1580   CA     150,000       135,000     $ 75,000          
 
                                               
 
  Credit Suisse                                        
 
  Securities                                        
 
  One Madison Avenue                                        
 
  2nd Floor/V45L                                        
Credit Suisse
  New York, NY 10010                                        
Securities (USA)
  Attn:  Jerry                                        
LLC
  Gordon/Nanci Garcia   NY     2,000,000       1,800,000     $ 1,000,000        
 
 
                                               
 
  1585 Broadway, 10th                                        
 
  Floor                                        
 
  New York, NY 10036                                        
Morgan Stanley &
  Phone: 212-761-1036                                        
Co., Incorporated
  Attn: Gina Walsh   NY     28,500,000       25,650,000     $ 14,250,000        
 
 
                                               
Mag & Co. fbo Fidelity Commonwealth Trust:
                                               
Fidelity Small Cap Stock Fund 
          MA     5,000,000       4,500,000     $ 2,500,000          
 
                                               
Mag & Co. fbo Fidelity Select Portfolios:
                                               
Automobile Portfolio 
          MA     500,000       450,000     $ 250,000          
 
                                               
 
  CD Capital                                        
 
  Management LLC                                        
 
  111 S. Wacker Drive,                                        
 
  Suite 3950                                        
 
  Chicago, Illinois                                        
 
    60606                                          
 
  Attn: John Ziegelman                                        
CD Investment
  Phone: 312-803-5011                                        
Partners, Ltd.
  Fax: 312-559-1288   Il     1,000,000       900,000     $ 500,000          
 
                                               
Totals
                    64,000,000       57,600,000     $ 32,000,000          
 
                                               



3

Schedule 3.8 to
Securities Purchase Agreement

Fee Schedule

             
Stonegate Securities
    5 %   Placement Fee
Ener1 Group
    3 %   Advisory Fee

4

Schedule 3.11.2 to
Securities Purchase Agreement

Income Tax Returns

The Company has prepared for filing, but has not yet filed, its consolidated
2005 Federal tax return, which shows that no taxes are due.  The Company has
filed an extension request for its consolidated 2006 Federal tax return; no
taxes will be due when such return is filed. 

5